Title: General Orders, 30 June 1779
From: Washington, George
To: 


        
          Head-Quarters New-Windsor Wednesday June 30th [1779]
          Parole Copenhagen—C. Signs Cæsar Plato.
        
        All those soldiers who are Masons by trade in the line are immediately to be drawn out and sent to the Fort for a special and temporary service—They are to take their orders from Colonel Kosciuszko.
        The Drummers to practise from nine to eleven in the morning & from three to five in the afternoon.
        The New Regulation for the order and discipline of the Army being now arrived and distributed, The General hopes and expects that every officer will pay the strictest conformity to them and exert himself within the limits of his command to have them carried into immediate execution.
        The Inspector General will as speedily as possible have an inspection into the two divisions under the command of Major Generals Heath and McDougall & will introduce the new formation on the same principles which have been observed in the other divisions.
        He will please to begin with the brigades on the east side the river.
      